Case 1:20-cr-00331-RDB Document 29 Filed 05/03/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
' FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, *
v. * Criminal No. RDB-20-0331

PETER NA’SHON GREER,

DEFENDANT. *
* 2 * * * * * * * * ok * *
MEMORANDUM ORDER

On April 29, 2021, this Court was advised of non-compliance by the Defendant Peter
~ Na’Shon Greer with conditions of release pending his voluntary surrender to the United States
Bureau of Prisons on June 2, 2021 to commence service of the 72-months prison sentence
imposed by this Court on March 2, 2021. On May 3, 2021, an audio heating was conducted
with participation by Government counsel, defense counsel, the Defendant, and
representatives of the U.S. Probation and Pretrial Services.

For the reasons set forth on the record, IT IS HEREBY ORDERED this 3rd day of
May, 2021 that the Defendant Peter Na’Shon Greer shall remain in the third party custody of
his mother, Constance Greer, 6310 Woodcrest Drive, Elliccot City, Maryland 21043 until
11:00 a.m. Tuesday May 4, 2021, at which time he is to report to the office of the U.S. Marshal,
6th floor, U.S. Courthouse, 101 W. Lombard Street, Baltimore, Maryland 21201. A failure by

Mr. Greer to report at that time will result in the issuance of an arrest warrant by this Court.

LED BuIA”
Richard D. Bennett
United States District Judge
